       Case 4:19-cv-00672-DPM Document 88 Filed 02/03/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

MELINDA SMITH                                                PLAINTIFF

v.                       No. 4:19-cv-672-DPM

BIOMET, INC.; BIOMET ORTHOPEDICS, LLC;
BIOMET U.S. RECONSTRUCTION, LLC; and
BIOMET MANUFACTURING, LLC                                DEFENDANTS

                             JUDGMENT
     Smith's left hip claims are dismissed with prejudice. Smith's right
hip claims are dismissed without prejudice.



                                                    I'
                                  D .P. Marshall Jr.
                                  United States District Judge
